

EXHIBIT 10.1


        


SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
THIS IS AN EMPLOYMENT AGREEMENT (“Agreement”), dated as of December 30, 2015,
between Crown Holdings, Inc., (the “Company”), and Timothy J. Donahue (the
“Executive”).
Background
WHEREAS, the Executive is currently employed by the Company pursuant to an
employment Agreement dated May 3, 2007, as amended (the “Prior Agreement”).
WHEREAS, the Company desires to assure itself of the continued employment of the
Executive with the Company and to encourage his continued attention and
dedication to the best interests of the Company.
WHEREAS, the Executive desires to remain and continue in the employment of the
Company in accordance with the terms of this Agreement.
WHEREAS, as of January 1, 2016 (the “Effective Date”), the Prior Agreement shall
be replaced in its entirety and shall be of no further force and effect.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and intending to be legally bound hereby, the parties agree as follows:
Terms
1.
Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:



1.1.    “Board” shall mean the Board of Directors of the Company.


1.2.    “Cause” shall mean the termination of the Executive’s employment with
the Company as a result of:


(a)the Executive’s willful failure to perform such services as may be reasonably
delegated or assigned to the Executive by the Board;


(b)the continued failure by the Executive to devote his full-time best effort to
the performance of his duties under the Agreement (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness);


(c)the breach by the Executive of any provision of Sections 6, 7, 8 and 9
hereof;



--------------------------------------------------------------------------------





(d)the willful engaging by the Executive in misconduct which is materially
injurious to the Company, monetarily or otherwise; or


(e)the Executive’s conviction of, or a plea of nolo contendere to, a felony or a
crime involving moral turpitude;


in any case as approved by the Board upon the vote of not less than a majority
of the Board members then in office, after reasonable notice to the Executive
specifying in writing the basis or bases for the proposed termination for Cause
and after the Executive, together with counsel, has been provided an opportunity
to be heard before a meeting of the Board held upon reasonable notice to all
Board members and the Executive. For purposes of this Section 1.2, no act, or
failure to act, on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by him in bad faith and without reasonable belief
that his action or omission was in the best interests of the Company. Any act or
omission to act by the Executive in reliance upon an opinion of counsel to the
Company shall not be deemed to be willful.


1.3.    “Change in Control” shall mean any of the following events:


(a) a “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or


(b) during any period of 2 consecutive years, individuals who at the beginning
of such period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Section 1.3(a), Section 1.3(c) or Section
1.3(d) hereof) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or


(c) the Company merges or consolidates with any other corporation, other than in
a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 75% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or


(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or the Company sells or otherwise disposes of all or substantially
all of the Company’s assets.

2

--------------------------------------------------------------------------------





1.4.    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.


1.5.    “Good Reason” shall mean:


(a) the assignment to the Executive, without the Executive’s express written
approval, of duties or responsibilities, inconsistent, in a material respect,
with the Executive’s title and position as set forth and described in Section 2
of this Agreement, or the reduction in the Executive’s duties, responsibilities
or authority;


(b) a reduction by the Company in the Executive’s Base Salary (as defined in
Section 4.1 below) or in the other compensation and benefits, in the aggregate,
payable to the Executive hereunder, or a material adverse change in the terms or
conditions on which any such compensation or benefits are payable;


(c) the Company’s failure, without the express consent of the Executive, to pay
the Executive any amounts otherwise vested and due hereunder or under any plan
or policy of the Company;


(d) a relocation of the Executive’s primary place of employment, without the
Executive’s express written approval, to a location more than 20 miles from the
location at which the Executive performs his duties; or


(e) the failure or refusal of the Company’s Successor (as defined in Section 15
below) to expressly assume this Agreement in writing, and all of the duties and
obligations of the Company hereunder in accordance with Section 15.


1.6.    “Short-Term Disability” shall mean the temporary incapacity of the
Executive that, as determined by the Board in a uniformly-applied manner,
renders the Executive temporarily incapable of engaging in his usual executive
function and as a result, the Executive is under the direct care and treatment
of a physician who certifies to such incapacity.


1.7.    “Total Disability” shall mean that a qualified physician designated by
the Company has determined that the Executive:


(a)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or


(b)    is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.


2.Position and Duties. The Company agrees to continue to employ the Executive
and the Executive hereby agrees to continue to be employed by the Company, upon
the terms, conditions and limitations set forth in this Agreement. As of the
Effective Date, the Executive shall serve as the Company’s Chief Executive
Officer, with the customary duties, authorities and responsibility of such
position of a publicly-traded corporation and such other duties, authorities and
responsibility (a) as have been agreed upon by the Company

3

--------------------------------------------------------------------------------



and the Executive or (b) as may from time to time be delegated to the Executive
by the Board as are consistent with such position. The Executive agrees to
perform the duties and responsibilities called for hereunder to the best of his
ability and to devote his full time, energies and skills to such duties, with
the understanding that he may participate in charitable and similar activities
and may have business interests in passive investments which may, from time to
time, require portions of his time, but such activities shall be done in a
manner consistent with his obligations hereunder.


3.Term. The Executive’s employment under this Agreement shall commence on the
Effective Date and unless sooner terminated as provided in Article 5 shall
continue for a period of one year (the “Initial Term”). Except as otherwise
provided herein, unless either party gives written notice to the other party at
least 30 days before any anniversary of the Effective Date that the term
hereunder and the Executive’s employment with the Company shall not be extended
beyond the then current term (a “Nonrenewal Notice”), the term of the Agreement
and the Executive’s employment with the Company shall automatically be extended
for an additional one year period from each anniversary, subject to the same
terms, conditions and limitations as applicable to the Initial Term unless
amended or terminated as provided herein (the “Renewal Term”). For purposes of
this Agreement, the Initial Term and all subsequent Renewal Terms shall be
collectively referred to as the “Term” of the Agreement.


4.Compensation and Benefits.


4.1.    Base Salary. During the Term, the Company shall pay to the Executive for
the performance of his duties under this Agreement an annual base salary of
$915,000 per year (the “Base Salary”), payable in accordance with the Company’s
normal payroll practices. The rate of the Executive’s Base Salary will be
reviewed and adjusted as appropriate in accordance with the Company’s regular
compensation review practices. Effective as of the date of any such adjustment,
the Base Salary as so adjusted shall be considered the new Base Salary for all
purposes of this Agreement.


4.2.    Incentive Bonus. During the Term, in addition to Base Salary, for each
fiscal year of the Company, the Executive shall participate in, and shall have
the opportunity to receive a cash bonus in an amount to be determined in
accordance with, the Company’s existing annual cash incentive bonus plan or any
successor bonus plan, program or arrangement established by the Company for the
benefit of its executive officers (the “Incentive Bonus Payment”).


4.3.    Employee Benefits. During the Term, the Executive shall be entitled to
participate in all of the Company’s employee benefit plans, programs and
policies, including any retirement benefits or plans, group life,
hospitalization or disability insurance plans, health programs, fringe benefit
programs and similar plans, programs and policies, that are now or hereafter
made available to the Company’s salaried personnel generally, as such plans,
programs and policies may be in effect from time to time, in each case to the
extent that the Executive is eligible under the terms of such plans, programs
and policies. Without limiting the generality of the foregoing, the Executive
shall also be eligible to participate in the Company’s Senior Executive
Retirement Plan (the “SERP”) and the Company’s equity-based incentive plans as
maintained by the Company from time to time for the benefit of senior
executives.

4

--------------------------------------------------------------------------------





4.4.    Vacation. The Executive shall be entitled to vacation in accordance with
the Company’s vacation policy.


4.5.    Automobile. During the Term, the Company shall make an automobile
available to the Executive in accordance with and subject to the conditions of
the Company’s standard automobile policy or practices as in effect from time to
time.


4.6.    Reimbursement of Expenses. During the Term, the Company will reimburse
the Executive in accordance with the Company’s expense reimbursement policy as
in effect from time to time for expenses reasonably and properly incurred by him
in performing his duties, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures presently or hereinafter
established by the Company.


4.7.    Short-Term Disability. In the event that the Executive incurs a
Short-Term Disability, the Executive shall be entitled to six months of Base
Salary and incentive payments, payable in accordance with the Company’s normal
payroll practices, provided that all payments under this provision shall be
reduced dollar-for-dollar by any other short-term disability benefits the
Executive is entitled to under any other Company-sponsored short-term disability
plan or arrangement and shall cease as of the earliest of the Executive’s
cessation of Short-Term Disability, the occurrence of Total Disability, death or
attainment of his Normal Retirement Date.


4.8.    Medical Examination Benefit. During the Term, the Executive shall be
entitled to reimbursement for actual costs incurred, up to $2,500 per calendar
year, for medical examinations.


5.    Termination.


5.1.    Death. The Executive’s employment under this Agreement shall terminate
immediately upon the Executive’s death, and the Company shall have no further
obligations under this Agreement, except to pay to the Executive’s estate (or
his beneficiary, as may be appropriate) (a) any Base Salary earned through his
date of death, to the extent theretofore unpaid, payable in the normal course,
(b) a pro-rated Incentive Bonus Payment equal to the product of (i) the actual
Incentive Bonus Payment for the year of death multiplied by (ii) a fraction, the
numerator of which is the number of completed days in the year of termination
during which the Executive was employed by the Company and the denominator of
which is 365, and provided that such amount will be paid in the normal course
and shall only be paid if the Executive would have become entitled to such
amount if he had not terminated his employment, and (c) such retirement and
other benefits earned and vested (if applicable) by the Executive as of the date
of his death under any employee benefit plan of the Company in which the
Executive participates, including without limitation all payments due under the
SERP and other retirement plans, all of the foregoing to be paid in the normal
course for such payments and in accordance with the terms of such plans.

5

--------------------------------------------------------------------------------





5.2.    Disability. If the Executive is unable to perform his duties under this
Agreement because of a Total Disability, the Company may terminate the
Executive’s employment by giving written notice to the Executive. Such
termination shall be effective as of the date of such notice and the Company
shall have no further obligations under this Agreement, except to pay to the
Executive (a) any Base Salary earned through the date of such termination, to
the extent theretofore unpaid, payable in the normal course, (b) Total
Disability benefits as described below, and (c) such retirement and other
benefits earned and vested (if applicable) by the Executive as of the date of
his termination under any employee benefit plan of the Company in which the
Executive participates, including without limitation all payments due under the
SERP and other retirement plans, all of the foregoing to be paid in the normal
course for such payments and in accordance with the terms of such plans. In the
event that the Executive’s employment is terminated by the Company due to Total
Disability, the Executive shall be entitled to an annual disability benefit
equal to 100% of his Base Salary and a bonus equal to the average Annual Bonus
Payment paid or payable to the Executive for the three completed years prior to
the year the Executive’s employment is terminated by the Company due to such
Total Disability, payable in accordance with the Company’s normal payroll
practices, provided that all payments under this provision shall be reduced
dollar-for-dollar by Social Security disability benefits and any other long-term
disability benefits the Executive is entitled to under any other
Company-sponsored long-term disability plan or arrangements and shall cease as
of the earliest of the Executive’s cessation of Total Disability, death or
attainment of his Normal Retirement Date.


5.3.    Retirement. The Executive’s voluntary termination of employment without
Good Reason at a time when he is eligible to begin receiving early or normal
retirement benefits under the Crown Cork & Seal Company, Inc. Pension Plan shall
be treated as a retirement termination under this Agreement. Upon such
termination, the Company shall have no further obligations under this Agreement,
except to pay to the Executive (a) any Base Salary earned through the date of
the Executive’s retirement, to the extent theretofore unpaid, payable in the
normal course, (b) a pro-rated Incentive Bonus Payment equal to the product of
(i) the actual Incentive Bonus Payment for the year of retirement multiplied by
(ii) a fraction, the numerator of which is the number of completed days in the
year of termination during which the Executive was employed by the Company and
the denominator of which is 365, and provided that such amount will be paid in
the normal course and shall only be paid if the Executive would have become
entitled to such amount if he had not terminated his employment, and (c) such
retirement and other benefits earned and vested (if applicable) by the Executive
as of the date of his retirement under any employee benefit plan of the Company
in which the Executive participates, including without limitation all payments
due under the SERP and other retirement plans, all of the foregoing to be paid
in the normal course for such payments and in accordance with the terms of such
plans.


5.4.    Voluntary Termination. At any time during the Term, upon 30 days’
written notice to the Company, the Executive may voluntarily terminate his
employment with the Company (including, without limitation, by delivery to the
Company of a Nonrenewal Notice in accordance with Section 3). Upon such
termination, the Company shall have no further obligations under this Agreement
except to pay to the Executive (a) any Base Salary earned through the date of
the Executive’s termination of employment, to the extent theretofore unpaid,
payable in the normal course, (b) a pro-rated Incentive Bonus Payment equal to
the product of (i) the actual Incentive Bonus Payment for the year of
termination multiplied by (ii) a fraction, the numerator of which is the number
of completed days in the year of termination during which the Executive was
employed by the Company and the denominator of which is 365, and provided that
such amount will be paid in the normal course and shall only be paid if the
Executive would have become entitled to such amount if he had not terminated his
employment, and (c) such retirement and other benefits earned by the Executive

6

--------------------------------------------------------------------------------



and vested (if applicable) as of the date of his termination under the terms of
any employee benefit plan of the Company in which the Executive participates,
including without limitation all payments due under the SERP and other
retirement plans, all of the foregoing to be paid in the normal course for such
payments and in accordance with the terms of such plans.


5.5.    Termination For Cause. The Board may terminate the Executive’s
employment and the Company’s obligations under this Agreement at any time for
Cause by giving written notice to the Executive. The Company’s required notice
of termination shall specify the event or circumstances that constitute Cause.
Except as specified below, the Executive’s termination shall be effective as of
the date of such notice. If the event or circumstances specified in the
Company’s notice of termination constitute Cause under Sections 1.2(a), 1.2(b),
or 1.2(c) (or at the discretion of the Board under Section 1.2(d)), the
Executive will have 30 days to correct or eliminate such Cause provided the
Executive is taking reasonable and demonstrable action to do so during such
period. If the Executive has not corrected or eliminated such Cause by the end
of such 30-day period, the Executive’s employment shall then terminate. Upon
termination of the Executive’s employment for Cause, the obligations of the
Company under this Agreement shall terminate, except for the obligation to pay
to the Executive (a) any Base Salary earned through the date of such
termination, to the extent theretofore unpaid, payable in the normal course, and
(b) such retirement and other benefits earned and vested (if applicable) by the
Executive as of such termination under any employee benefit plan of the Company
in which the Executive participates (but excluding all payments due under the
SERP, which shall be forfeited), all of the foregoing to be paid in the normal
course for such payments and in accordance with the terms of such plans.


5.6.    Involuntary Termination by the Company or by the Executive for Good
Reason. The Company may terminate the Executive’s employment without Cause
(including, without limitation, by delivery to the Executive of a Nonrenewal
Notice in accordance with Section 3) and the Executive may terminate his
employment for Good Reason at any time during the Term, upon thirty (30) days’
written notice; provided that during such notice period, the Board, in its
absolute discretion, may relieve the Executive of all his duties,
responsibilities and authority with respect to the Company and restrict the
Executive’s access to Company property. If the Company so terminates the
Executive’s employment without Cause or the Executive terminates for Good
Reason, at any time other than the 12-month period following a Change in
Control, the Company’s obligations under this Agreement shall terminate except
for the Company’s obligation to pay to the Executive the following: (a) any Base
Salary earned through the date of the Executive’s termination of employment, to
the extent theretofore unpaid, payable in the normal course, (b) a pro-rated
Incentive Bonus Payment equal to the product of (i) the actual Incentive Bonus
Payment for the year of termination multiplied by (ii) a fraction, the numerator
of which is the number of completed days in the year of termination during which
the Executive was employed by the Company and the denominator of which is 365,
and provided that such amount will be paid in the normal course and shall only
be paid if the Executive would have become entitled to such amount if he had not
terminated his employment, (c) a lump-sum payment equal to three times the sum
of the Executive’s Base Salary and target Incentive Bonus Payment for the year
of such termination, and (d) such retirement and other benefits earned by the
Executive and vested (if applicable) as of the date of his termination under the
terms of any employee benefit plan of the Company in which the Executive
participates, including without limitation all payments due under the SERP and
other retirement plans all of the foregoing to be paid in the normal course for
such payments and in accordance with the terms of such plans. The payment
described in clause (c) above shall be made within 90 days of the Executive’s
termination of employment; provided, however that if the Executive is a
“Specified Employee,” as that term is defined in section 409A of the Code, such
payments, if so required, shall be made on the date that is six months and one
day after the date of the Executive’s termination hereunder. In no event shall
the payment

7

--------------------------------------------------------------------------------



in clause (c) be included for purposes of the SERP in Executive’s
“Compensation,” as that term is defined therein. Notwithstanding anything herein
to the contrary, the payment described in clause (c) shall be contingent on the
Executive’s prior execution and non-revocation of a release of claims in favor
of the Company and its affiliates in the form attached as Exhibit A (the
“Release”) within 60 days following his termination date and shall be paid as
specified above or such later date as may be required to comply with Section
409A of the Code.


5.7.    Involuntary Termination by the Company or by the Executive for Good
Reason Following a Change of Control. If the Company terminates the Executive’s
employment without Cause (including, without limitation, by delivery to the
Executive of a Nonrenewal Notice in accordance with Section 3) during the
12-month period following a Change in Control, or the Executive voluntarily
terminates his employment for Good Reason during the 12 months following a
Change in Control, the Company’s obligations under this Agreement shall
terminate except for the Company’s obligation to pay to the Executive the
following: (a) any Base Salary earned through the date of the Executive’s
termination of employment, to the extent theretofore unpaid, payable in the
normal course, (b) a lump-sum payment equal to three times the sum of the
Executive’s Base Salary and average Incentive Bonus Payment paid or payable to
the Executive for the three completed years prior to the year of such
termination, (c) such retirement and other benefits earned by the Executive and
vested (if applicable) as of the date of his termination under the terms of any
employee benefit plan of the Company in which the Executive participates,
including without limitation all payments due under the SERP and other
retirement plans, all of the foregoing to be paid in the normal course for such
payments and in accordance with the terms of such plans, and (d) all outstanding
stock options and restricted stock or other equity awards held by the Executive
shall become immediately vested and, if applicable, exercisable. The payment
described in (b) above shall be made within 90 days of the Executive’s
termination of employment; provided, however that if the Executive is a
Specified Employee, such payments, if so required, shall be made on the date
that is six months and one day after the date of the Executive’s termination
hereunder. In no event shall the payment in clause (b) be included for purposes
of the SERP in Executive’s “Compensation,” as that term is defined therein.
Notwithstanding anything herein to the contrary, the payment described in clause
(b) shall be contingent on the Executive’s prior execution and non-revocation of
the Release within 60 days following his termination date and shall be paid as
specified above or such later date as may be required to comply with Section
409A of the Code.


5.8.    Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall any profits, income or earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of Executive hereunder.

8

--------------------------------------------------------------------------------





5.9.    Taxes.


(a)Notwithstanding anything to the contrary in this Agreement or any other
agreement between the Company and the Executive, the Executive shall not be
entitled to receive any gross-up payment with respect to any Federal income or
excise taxes incurred by the Executive in respect of any compensation, including
the accelerated payment of any compensation, paid to the Executive in connection
with a Change in Control of the Company, and the payment of such taxes shall be
the sole responsibility of the Executive, his spouse or other beneficiary, as
applicable.


(b)If any payment or benefit, or the acceleration of any payment or benefit, the
Executive would receive from the Company under this Agreement or otherwise in
connection with a Change in Control of the Company (collectively, the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then either (i) such Payments will be reduced or
delayed by the minimum amount necessary such that no portion of the Payments is
subject to the Excise Tax, or (ii) the full amount of the Payments shall be
made, whichever, after taking into account all applicable taxes, including the
Excise Tax, results in the Executive’s receipt, on an after-tax basis, of the
greater amount. If a reduction or delay in the Payments is necessary, such
reduction or delay will occur in the following order: (1) cancellation of
accelerated vesting of stock and option awards (reduced from the most recent
awards to the oldest awards) with the understanding that such awards may be
replaced with the right to an equivalent cash payment at such future time
because of the delisting of the underlying stock; (2) reduction or delay of cash
payments (reduced from the latest payment to the earliest payment); and
(3) reduction of other benefits payable to the Executive (reduced from the
lowest value to the highest value under Section 280G of the Code). The Company
will select a reputable third party professional firm to make all determinations
required to be made under this provision. The Company will bear all reasonable
expenses with respect to the determinations by such firm required to be made
hereunder.


5.Confidential Information. Except as required in the performance of his duties
to the Company under this Agreement, the Executive shall not, during or after
the Term, use for himself or others, or disclose to others, any confidential
information including without limitation, trade secrets, data, know-how, design,
developmental or experimental work, Company relationships, computer programs,
proprietary information bases and systems, databases, customer lists, business
plans, financial information of or about the Company or any of its affiliates,
customers or clients, unless authorized in writing to do so by the Board, but
excluding any information generally available to the public or information
(except information related to the Company) which the Executive possessed prior
to his employment with the Company. The Executive understands that this
undertaking applies to information of either a technical or commercial or other
nature and that any information not made available to the general public is to
be considered confidential. The Executive acknowledges that such confidential
information as is acquired and used by the Company or its affiliates is a
special, valuable and unique asset. All records, files, materials and
confidential information obtained by the Executive in the course of his
employment with the Company are confidential and proprietary and shall remain
the exclusive property of the Company or its affiliates, as the case may be.

9

--------------------------------------------------------------------------------





7.    Return of Documents and Property. Upon the termination of the Executive’s
employment from the Company, or at any time upon the request of the Company, the
Executive (or his heirs or personal representative) shall deliver to the Company
(a) all documents and materials containing confidential information relating to
the business or affairs of the Company or any of its affiliates, customers or
clients, and (b) all other documents, materials and other property belonging to
the Company or its affiliates, customers or clients that are in the possession
or under the control of the Executive.


8.    Noncompetition. By and in consideration of the salary and benefits to be
provided by the Company hereunder, including the severance arrangements set
forth herein, and further in consideration of the Executive’s exposure to the
proprietary information of the Company, the Executive agrees, unless the
Executive requests in writing to the Board, and is thereafter authorized in
writing to do so by the Board, that (a) during his employment under this
Agreement, and (b) for the two year period following his termination of
employment, the Executive shall not, directly or indirectly, own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be employed or otherwise connected in any manner with, including
without limitation as a consultant, any business which at any relevant time
during said period directly or indirectly competes with the Company or any of
its affiliates in any country in which the Company does business.
Notwithstanding the foregoing, the Executive shall not be prohibited during the
non-competition period described above from being a passive investor where he
owns not more than five percent of the issued and outstanding capital stock of
any publicly-held company. The Executive further agrees that during said period,
the Executive shall not, directly or indirectly, solicit or induce, or attempt
to solicit or induce, any employee of the Company to terminate employment with
the Company or hire any employee of the Company.


9.    Nondisparagement. The Executive shall not, whether in writing or orally,
in any forum, malign, denigrate or disparage the Company, its affiliates or any
of their respective predecessors or successors, or any of the current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, with respect to any of their respective
past or present activities, or otherwise publish (whether in writing or orally)
in any forum statements that tend to portray any of the aforementioned parties
in an unfavorable light. Disclosure of information that the Executive is
required to disclose pursuant to any applicable law, court order, subpoena,
compulsory process of law or governmental decree shall not constitute a
violation or breach of this Section; provided that the Executive delivers
written notice of such required disclosure to the Company or its designee
promptly before making such disclosure if such notice is not prohibited by
applicable law, court order, subpoena, compulsory process of law or governmental
decree.


10.    Enforcement. The Executive acknowledges that (a) the Executive’s work for
the Company has given and will continue to give him access to the confidential
affairs and proprietary information of the Company; (b) the covenants and
agreements of the Executive contained in Sections 6, 7, 8 and 9 are essential to
the business and goodwill of the Company; and (c) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
Sections 6, 7, 8 and 9. The Executive further acknowledges that in the event of
his breach or threat of breach of Sections 6, 7, 8 or 9 of this Agreement, the
Company, in addition to any other legal remedies which may be available to it,
shall be entitled to appropriate injunctive relief and/or specific performance
in order to enforce or prevent any violations of such provisions, and the
Executive and the Company hereby confer jurisdiction to enforce such provisions
upon the courts of any jurisdiction within the geographical scope of such
provisions.

10

--------------------------------------------------------------------------------





11.    Notices. All notices and other communications provided for herein that
one party intends to give to the other party shall be in writing and shall be
considered given when mailed or couriered, return receipt requested, or
personally delivered, either to the party or at the addresses set forth below
(or to such other address as a party shall designate by notice hereunder):


If to the Company:
Crown Holdings, Inc.
One Crown Way
Philadelphia, PA 19154
Attention: General Counsel
If to the Executive, at his home address most recently filed with the Company.
12.    Legal Fees. The Company shall pay, at least monthly, all costs and
expenses, including attorneys’ fees and disbursements, of the Company and the
Executive relating to the interpretation or enforcement of any provision of this
Agreement; provided that (i) if the Executive institutes the proceeding and the
judge or other individual presiding over the proceeding affirmatively finds that
the Executive instituted the proceeding in bad faith, or (ii) if at issue is
whether or not the Executive was discharged by the Company for Cause and such
judge or other decision-maker finds that the Executive was so discharged for
Cause, then the Executive shall pay his own costs and expenses and promptly (and
in no event more than 60 days after demand therefore by the Company) return to
the Company any such amounts previously paid by the Company under this Section
12.


13.    Amendments. This Agreement may be amended, modified or superseded only by
a written instrument executed by both of the parties hereto.


14.    Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the Company and the Executive and their respective heirs,
executors, personal representatives, successors and permitted assigns.


15.    Assignability. This Agreement shall not be assignable, in whole or in
part, by either party, without the prior written consent of the other party,
provided that (a) this Agreement shall be binding upon and shall be assigned by
the Company to any person, firm or corporation with which the Company may be
merged or consolidated or which may acquire all or substantially all of the
assets of the Company, or its successor (the “Company’s Successor”), (b) the
Company shall require the Company’s Successor to expressly assume in writing all
of the Company’s obligations under this Agreement and (c) the Company’s
Successor shall be deemed substituted for the Company for all purposes of this
Agreement.

11

--------------------------------------------------------------------------------





16.    Arbitration. Except as provided in Section 10 of this Agreement, any
controversy or claim arising out of or relating to this Agreement or the breach
thereof shall be settled by arbitration in Philadelphia, Pennsylvania in
accordance with the rules of the American Arbitration Association, and judgment
upon any award so rendered may be entered in any court having jurisdiction
thereof. The determination of the arbitrator(s) shall be conclusive and binding
on the Company and the Executive, and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.


17.    Governing Law. Except to the extent such laws are superseded by Federal
laws, this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania without reference to principles of conflict of laws.


18.    Entire Agreement. As of the Effective Date, this Agreement contains the
entire Agreement between the parties relative to its subject matter, superseding
all prior agreements or understandings of the parties relating thereto (it being
understood that the Prior Agreement shall continue to be in full force and
effect until the Effective Date, except for Section 5.10 of the Prior Agreement,
which shall be replaced by Section 5.9 of this Agreement as of the date hereof).
In the event of any conflict between this Agreement and the terms of any benefit
plan or any other agreement, the terms of this Agreement will control.


19.    Waiver. Any term or provision of this Agreement may be waived in writing
at any time by the party entitled to the benefit thereof. The failure of either
party at any time to require performance of any provision of this Agreement
shall not affect such party’s right at a later time to enforce such provision.
No consent or waiver by either party to any default or to any breach of a
condition or term in this Agreement shall be deemed or construed to be a consent
or waiver to any other breach or default.


20.    Withholding of Taxes. All payments made by the Company to the Executive
under this Agreement shall be subject to the withholding of such amounts, if
any, relating to tax, and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.


21.    Indemnification. During and after the Term, the Company shall indemnify
the Executive and hold the Executive harmless from and against any claim, loss
or cause of action arising from or out of the Executive’s performance as an
officer, director or employee of the Company or any of its subsidiaries or in
any other capacity, including any fiduciary capacity, in which the Executive
serves at the request of the Company to the maximum extent permitted by
applicable law and the Company’s Articles of Incorporation and By-Laws, provided
that in no event shall the protection afforded to the Executive hereunder be
less than that afforded under the Articles of Incorporation and By-Laws or
policies of the Company as in effect immediately prior to the date hereof.


22.    Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7, 8, 9, 10, 12, 15, 16, 19 and
21 (and the other provisions of this Agreement to the extent necessary to
effectuate the survival of Sections 6, 7, 8, 9, 10, 12, 15, 16, 19 and 21),
shall survive termination of this Agreement and any termination of the
Executive’s employment hereunder.

12

--------------------------------------------------------------------------------





23.    Invalidity of Portion of Agreement. If any provision of this Agreement or
the application thereof to either party shall be invalid or unenforceable to any
extent, the remainder of this Agreement shall not be affected thereby and shall
be enforceable to the fullest extent of the law. If any clause or provision
hereof is determined by any court of competent jurisdiction to be unenforceable
because of its scope or duration, the parties expressly agree that such court
shall have the power to reduce the duration and/or restrict the scope of such
clause or provision to the extent necessary to permit enforcement of such clause
or provision in reduced or restricted form.



13

--------------------------------------------------------------------------------



24.    Compliance with Code Section 409A. Notwithstanding anything else to the
contrary in this Agreement, all reimbursements, including, without limitation,
for medical related expenses, business expenses, legal fees and/or taxes shall
be paid to the Executive as soon as practicable after submission of proper
documentation of claims, but no later than December 31 of the year following the
year during which the expense or fee was incurred.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
Crown Holdings, Inc.
 
 
 
/s/ John W. Conway
 
John W. Conway
 
 
 
 
 
Executive
 
 
 
/s/ Timothy J. Donahue
 
Timothy J. Donahue
 
 




14

--------------------------------------------------------------------------------



Exhibit A


GENERAL RELEASE


NOTICE


This is a very important document and you should thoroughly review and
understand the terms and effect of this document before signing it. By signing
this General Release you will be releasing the Company from all liability to
you. Therefore, you should consult with an attorney before signing the General
Release. You have 21 days to consider this document. If you have not returned a
signed copy of the General Release by that time, we will assume that you have
elected not to sign the General Release. If you choose to sign the General
Release, you will have an additional 7 days following the date of your signature
to revoke the agreement and the agreement shall not become effective or
enforceable until the revocation period has expired.


RELEASE


In consideration of pay and benefits to which I would not otherwise be entitled
provided to me by Crown Holdings, Inc. as set forth in my Employment Agreement,
dated December 30, 2015, I, Timothy J. Donahue, on behalf of myself, my heirs,
assigns, executors, agents and representatives, hereby release and discharge
Crown Holdings, Inc. and its affiliates, parents, subsidiaries, successors, and
predecessors, and all of their shareholders, employees, agents, officers and
directors (hereinafter collectively referred to as the “Company”) from any and
all claims and/or causes of action, known or unknown, which I may have or could
claim to have against the Company up to and including the date of my signing of
this General Release. This General Release includes, but is not limited to, all
claims arising from or during my employment or as a result of the termination of
my employment and all claims arising under federal, state or local laws
prohibiting employment discrimination based upon age, race, sex, religion,
disability, handicap, national origin or any other protected characteristic,
including, but not limited to any and all claims arising under the Age
Discrimination in Employment Act, as amended, Title VII of the Civil Rights Act,
as amended, the Americans with Disabilities Act, and/or any claims arising out
of any legal restrictions, expressed or implied, on the Company’s right to
control or terminate the employment of its employees. Notwithstanding the
foregoing, this General Release does not apply to claims for (i) amounts payable
to me under Sections 5, 12 or 21 of my Employment Agreement or (ii) payments due
to me under any outstanding stock option, restricted stock or other equity award
agreement between me and the Company.


I further agree that I will not file (or join, or accept any relief in) a
lawsuit against the Company pleading or asserting any claims released in this
General Release. If I breach this promise, and the action is found to be barred
in whole or in part by this General Release, I agree to pay the attorneys’ fees
and costs, or the proportions thereof, incurred by the Company in defending
against those claims that are found to be barred by this General Release.
Nothing in this paragraph precludes me from challenging the validity of this
General Release under the requirements of the Age Discrimination in Employment
Act, and I shall not be responsible for reimbursing the attorneys’ fees and
costs of the Company in connection with such a challenge to the validity of the
release. However, I acknowledge that this General Release applies to all claims
I have under the Age Discrimination in Employment Act, and that, unless this
General Release is held to be invalid, all of my claims under that Act shall be
extinguished.

15

--------------------------------------------------------------------------------









By signing below, I acknowledge that I have carefully read and fully understand
the provisions of this General Release. I further acknowledge that I am signing
this General Release knowingly and voluntarily and without duress, coercion or
undue influence. This General Release constitutes the total and complete
understanding between me and the Company relating to the subject matter covered
by this General Release, and all other prior or contemporaneous written or oral
agreements or representations, if any, relating to the subject matter covered by
this General Release are null and void. Neither the Company nor its agents,
representatives or attorneys have made any representations to me concerning the
terms or effects of this General Release other than those contained herein. It
is also expressly understood and agreed that the terms of this General Release
may not be altered except in a writing signed by both me and the Company.




I agree and acknowledge that I have carefully read and understand this General
Release, including the Section labeled “Notice” on the top of the first page;
that I understand, in particular that I am agreeing to release all legal claims
against the Company; that I sign this General Release knowingly and voluntarily;
that I have been advised to consult with an attorney before signing it; and that
this General Release shall not be subject to claims of fraud, duress and/or
mistake.


INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:


SIGNED BY:


 
 
 
Timothy J. Donahue
 
Date
 
 
 
 
 
 
WITNESSED BY:
 
 
 
 
 
 
 
 
Witness signature
 
Date
























16